


Exhibit 10.75


POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP


RESOLUTIONS OF THE HUMAN RESOURCE COMMITTEE
OF THE BOARD OF DIRECTORS


RE: REVISED CHANGE IN CONTROL SEVERANCE AGREEMENTS

          WHEREAS, the Committee deems it advisable at this time to adopt a
change in control severance program for selected senior executives of the
Company and its affiliates; now, therefore, it is hereby

          RESOLVED that the Company be, and the Company hereby is, authorized to
enter into change in control severance agreements (the “New Agreements”) with
those key executives of the Company and its affiliates that are specifically
selected and approved from time to time by the Human Resources Committee. The
New Agreements shall not generally and comprehensively displace the existing
severance policies and practices of the Company for and with respect to the
executives who enter into them, and the existing policies and practices shall
continue to apply in any situation that does not qualify as a change in control
termination event according to the terms of the New Agreements. In any
circumstance in which a terminated executive is entitled to receive benefits
pursuant to the terms of a New Agreement, however, such benefits received by the
terminated executive pursuant to the New Agreement shall be the sole and
exclusive severance benefit to which such terminated executive shall be
entitled, unless otherwise provided by further resolution of this Committee.
Each executive entering into an approved change in control agreement with the
Company shall receive the following benefits should his or her employment
terminate (other than for cause) within eighteen (18) months following certain
changes in control or ownership of the Company:


  • Severance Payment. The executive will be entitled to a cash severance
payment in an aggregate amount equal to (i) two (2) times base salary plus (ii)
his or her target bonus for the fiscal year of the Company in which such
termination occurs.


  • Option Acceleration. Each of the executive’s outstanding options will
automatically accelerate so that each such option will become fully vested and
immediately exercisable for the total number of Units at the time subject to
that option.


  • Health Care Coverage. The Company will, at its expense, provide the
executive and his or her eligible dependents with continued health care coverage
under the Company’s medical/dental plan for up to an additional eighteen (18)
months following his or her termination date.


--------------------------------------------------------------------------------





          However, the severance payment otherwise payable to the terminated
executive shall be subject to reduction to the extent necessary to assure that
the total severance benefits provided to the terminated executive will not
result in any excess parachute payments under Internal Revenue Code Section 280G
(determined as if such Section were applicable to such payments, notwithstanding
the technical inapplicability of such Section to the severance payment).

          FURTHER RESOLVED, that the remaining terms and conditions of the
severance benefits hereby authorized shall be as substantially set forth in the
form severance agreement attached to these resolutions as Exhibit A.

          FINALLY RESOLVED that each officer of the Company be, and each such
officer hereby is, authorized and directed, for and on behalf of the Company, to
take all action and to prepare, execute and deliver all documents which such
officer deems necessary or advisable in order to implement the revised change in
control severance program hereby authorized, including (without limitation) the
preparation, execution and delivery of the form severance agreement in such
final form as he deems advisable.

2

--------------------------------------------------------------------------------





April 13, 2004

Mr. John T. Shea
Director Business Development

Dear John:

          We are pleased to inform you that the Board of Directors of Pope MGP,
Inc., the General Partner of Pope Resources (the “Company”), has recently
authorized and approved a special severance benefit program for you and other
key executives. The purpose of this letter agreement is to set forth the terms
and conditions of your benefit package and to explain the limitations which will
govern the overall value of your benefits.

          This program is intended to be available to selected executives who
are employed by the Company or any affiliate of the Company. Subsequent
references to the “Company” in this letter shall be deemed to include
affiliates, to the extent required by context, when they pertain directly to
your own employment relationship, but references to the “Company” that do not
pertain directly to that employment relationship shall be deemed to refer
exclusively to Pope Resources and not to any affiliate.

          Your severance benefits will become payable in the event your
employment terminates involuntarily within a specified time period following
certain changes in ownership or control of the Company. To understand the full
scope of your severance benefits, you should familiarize yourself with the
definitional provisions of Part One of this letter agreement. The benefits
comprising your severance package are detailed in Part Two, and the dollar
limitations on the overall value of your benefit package are specified in Part
Three. Part Four deals with ancillary matters affecting your severance
arrangement. In any circumstance in which severance benefits become payable to
you pursuant to this letter agreement, those benefits will be your sole and
exclusive severance benefits to be paid to you by the Company as a result of
your termination, and you will not be entitled to severance benefits under any
other policy or program of the Company, unless the Board of Directors shall
specifically approve such other severance benefits at that time.


PART ONE — DEFINITIONS

          For purposes of this letter agreement, the following definitions will
be in effect:

          Andrews Family means Emily T. Andrews, her parents, and Adolphus
Andrews, Jr., and their lineal descendants, any present or former spouse of such
persons, any lineal descendants of such spouses or former spouses, any estate of
any of the foregoing persons, any trust in which the foregoing persons
collectively have all of the beneficial interests as income beneficiaries or
remaindermen, and any corporation, partnership, or other entity in which any one
or more of such persons or entities own all of the interests.

1

--------------------------------------------------------------------------------





          Assets means all or substantially all of the assets of the Company and
its affiliates, as they shall be held by the Company and its affiliates from
time to time, including the assets of all divisions, segments, and business
units in existence at such time.

          Average Compensation means the average of your W-2 wages from the
Company for the five (5) calendar years (or such fewer number of calendar years
of employment with the Company) completed immediately prior to the calendar year
in which the Change of Control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in your Average
Compensation. If any of your compensation from the Company during such five
(5)-year or shorter period was not included in your W-2 wages for U.S. income
tax purposes, either because you were not a U.S. citizen or resident or because
such compensation was excludible from income as foreign earned income under Code
Section 911, then such compensation will nevertheless be included in your
Average Compensation to the same extent as if it were part of your W-2 wages.

          Base Salary means the annual rate of base salary in effect for you
immediately prior to the Change in Control or (if greater) the annual rate of
base salary in effect at the time of your Involuntary Termination.

          Change in Control means:


            (i) any event or circumstance that results in persons other than
Controlling Persons collectively being In Control of MGP and/or EGP unless,
prior to the occurrence of such event or circumstance, the Assets shall have
been transferred exclusively to Controlling Persons and/or to entities of which
Controlling Persons collectively are In Control; or


            (ii) an event or circumstance that results in MGP and/or EGP
collectively ceasing to act as the sole General Partners and the Managing
General Partner of the Company and to have the sole and exclusive right to
direct, manage, and conduct the business of the Company unless, prior to the
occurrence of such event or circumstance, the Assets shall have been transferred
exclusively to Controlling Persons and/or to entities of which Controlling
Persons collectively are In Control; or


            (iii) the Transfer of the Assets to any person or persons who are
not Controlling Persons and/or to any entity or entities of which Controlling
Persons collectively are not In Control; or


            (iv) any merger or consolidation in which Controlling Persons
collectively are not In Control of the surviving or resulting entity unless,
prior to the occurrence of such event or circumstance, the Assets shall have
been transferred exclusively to Controlling Persons and/or to entities of which
Controlling Persons collectively are In Control; or


2

--------------------------------------------------------------------------------



            (v) the dissolution and/or liquidation of the Company that results
in ownership or control of the Assets by any persons who are not Controlling
Persons and/or by any entity or entities of which Controlling Persons
collectively are not In Control.


          Code means the Internal Revenue Code of 1986, as amended.

          Controlling Persons means members of the Andrews Family and members of
the Pope Family, collectively.

          EGP means Pope EGP, a Delaware corporation and a standby general
partner of the Company.

          Fair Market Value means, with respect to any Units subject to any of
your Options, the closing selling price per Unit on the date in question, as
reported on the Nasdaq National Market System. If there is no reported sale of
Units on such date, then the closing selling price on the Nasdaq National Market
System on the next preceding day for which there does exists such quotation will
be determinative of Fair Market Value.

          Health Care Coverage means the continued health care coverage to which
you and your eligible dependents may become entitled under Part Two of this
letter agreement upon the Involuntary Termination of your employment.

          In Control means owning, and having the present and continuing right
to exercise control over, a majority of the voting power of, and right to
exercise control over management of, any entity, which right is not subject to
any material limitations, qualifications, or exceptions (whether temporary or
permanent) in excess of those applicable on the date of this letter agreement to
the interests of the Controlling Persons in MGP and EGP.

          Involuntary Termination means the termination of your employment with
the Company:


  • involuntarily upon your discharge or dismissal (other than a Termination for
Cause), or


  • voluntarily upon your resignation following (I) a change in your position
with the Company which materially reduces your duties or level of
responsibility, (II) a 20% or more reduction in your level of compensation
(including base salary, fringe benefits and target bonus under any incentive
performance plan) or (III) a change in your place of employment which is more
than fifty (50) miles from your place of employment prior to the Change in
Control, provided and only if such change or reduction is effected without your
written concurrence.


          In no event shall an Involuntary Termination be deemed to occur should
your employment terminate by reason of your death or disability.

3

--------------------------------------------------------------------------------





          MGP means Pope MGP, Inc., a Delaware corporation and the Managing
General Partner of the Company.

          Option means any option granted to you under the Plan which is
outstanding at the time of the Change in Control or upon your subsequent
Involuntary Termination.

          Option Parachute Payment means, with respect to any Option, the
portion of that Option deemed to be a parachute payment under Code Section 280G
and the Treasury Regulations issued thereunder. The portion of such Option which
is categorized as an Option Parachute Payment will be calculated in accordance
with the valuation provisions established under Code Section 280G and the
applicable Treasury Regulations and will include an appropriate dollar
adjustment to reflect the lapse of your obligation to remain in the Company’s
employ as a condition to the vesting of the accelerated installment. In no
event, however, will the Option Parachute Payment attributable to any Option (or
accelerated installment) exceed the spread (the excess of the Fair Market Value
of the accelerated option Units over the option exercise price payable for those
Units) existing at the time of acceleration.

          Other Parachute Payment means any payment in the nature of
compensation (other than the benefits to which you become entitled under Part
Two of this letter agreement) which are made to you in connection with the
Change in Control and which accordingly qualify as parachute payments within the
meaning of Code Section 280G(b)(2) and the Treasury Regulations issued
thereunder. Your Other Parachute Payment will include (without limitation) the
Present Value, measured as of the Change in Control, of the aggregate Option
Parachute Payment attributable to your Options (if any).

          Partnership Agreement means the Amended and Restated Limited
Partnership Agreement of Pope Resources, A Delaware Limited Partnership, as
amended through the date of this letter agreement and as hereafter amended or
restated at any time.

          Plan means (i) the Company’s Unit Option Plan adopted in 1997, as
amended or restated from time to time, and (ii) any successor equity incentive
plan subsequently implemented by the Company.

          Pope Family means the lineal descendants or spouses of George A. Pope,
Jr. and Harriet Brownell, any present or former spouse of such persons, any
lineal descendants of such spouses or former spouses, any estate of any of the
foregoing persons, any trust in which the foregoing persons collectively have
all of the beneficial interests as income beneficiaries or remaindermen, and any
corporation, partnership, or other entity in which any one or more of such
persons or entities own all of the interests.

          Present Value means the value, determined as of the date of the Change
in Control, of any payment in the nature of compensation to which you become
entitled in connection with the Change in Control or the subsequent Involuntary
Termination of your employment, including (without limitation) the Option
Parachute Payment attributable to your Options and your Severance Payment under
Part Two of this letter agreement. The Present Value of each such payment shall
be determined in accordance with the provisions of Code Section 280G(d)(4),
utilizing a discount rate equal to one hundred twenty percent (120%) of the
applicable Federal rate in effect at the time of such determination, compounded
semi-annually to the effective date of the Change in Control.

4

--------------------------------------------------------------------------------





          Severance Payment means the severance payment to which you may become
entitled under Part Two in the event of your Involuntary Termination following a
Change in Control; subject, however, to the dollar limitations of Part Three.

          Termination for Cause means a termination of your employment
occasioned by reason of your having engaged in fraud or in any other intentional
misconduct adversely affecting the business reputation of the Company in a
material manner.

          Transfer shall mean the sale, transfer, or disposition of all or
substantially all of the Assets in a single transaction or group of related
transactions, but shall not include the sale, transfer, or disposition of any of
the Assets in the ordinary course of business.

          Unit means a unit of interest in the Company acquired or issued
pursuant to the Partnership Agreement.


PART TWO — CHANGE IN CONTROL BENEFITS

          Upon the Involuntary Termination of your employment within eighteen
(18) months following a Change in Control, you will become entitled to receive
the special severance benefits provided in this Part Two.


            1. Severance Payment.


          If your Involuntary Termination occurs within the first eighteen (18)
months after the Change in Control, then you will be entitled to a Severance
Payment in an aggregate amount equal to (i) two (2) times your Base Salary plus
(ii) your target bonus for the fiscal year of the Company in which such
Involuntary Termination occurs. The Severance Payment will be made to you in a
lump sum payment within ninety (90) days after your Involuntary Termination.

          The Severance Payment will be subject to the Company’s collection of
applicable federal and state income and employment withholding taxes.

          In the event your employment terminates by reason of your death or
disability or your Termination for Cause, you will not be entitled to receive
any Severance Payment or other benefits under this letter agreement.


            2. Option Acceleration.


          Your outstanding Options will (to the extent not then otherwise fully
exercisable) automatically accelerate to the extent so provided in the Plan so
that each such accelerated Option will become fully vested and immediately
exercisable for the total number of Units at the time subject to that Option.
Each such accelerated Option, together with all your other vested Options, will
remain exercisable for fully-vested Units until the earlier of (i) the
expiration date of the original option term for such Option or (ii) the end of
the one (1) year period measured from the date of your Involuntary Termination
(notwithstanding any provisions of the Plan that would provide for only a 90-day
period).

5

--------------------------------------------------------------------------------



            3. Additional Benefits.


            a. Health Care Coverage.


          The Company will, at its expense, provide you and your eligible
dependents with continued health care coverage under the Company’s
medical/dental plan until the earlier of (i) eighteen (18) months after the date
of your Involuntary Termination or (ii) the first date that the you are covered
under another employer’s health benefit program which provides substantially the
same level of benefits without exclusion for pre-existing medical conditions.
The coverage so provided you and your eligible dependents will be in full and
complete satisfaction of the continued health care coverage to which you or your
eligible dependents would otherwise, at your own expense, be entitled under Code
Section 4980B by reason of your termination of employment, and neither you nor
your eligible dependents will accordingly be entitled to any additional period
of health care coverage under Code Section 4980B as a result of your termination
of employment.


            b. Unpaid Benefits


          You will receive an immediate lump sum payment of all unpaid vacation
days which you have accrued through the date of your Involuntary Termination.


PART THREE — LIMITATION ON BENEFITS


            1. Parachute Limit.


          Except to the limited extent (if any) provided under Paragraph 4(a)
below, the aggregate Present Value (measured as of the Change in Control) of the
benefits to which you become entitled under Part Two at the time of your
Involuntary Termination (namely the Severance Payment, the Option Parachute
Payment attributable to your Options and your Health Care Continuation) will in
no event exceed in amount the difference between (i) 2.99 times your Average
Compensation and (ii) the Present Value, measured as of the Change in Control,
of all Other Parachute Payments to which you are entitled.

          Accordingly, except as otherwise provided under Paragraph 4(a) below,
your Options will not accelerate and no Severance Payment will be made to you
pursuant to this letter agreement, to the extent the Present Value as of the
Change in Control of (1).the aggregate Option Parachute Payment attributable to
your Options plus (II) your Severance Payment plus (III) your Health Care
Continuation would, when added to the Present Value of your Other Parachute
Payments, exceed 2.99 times your Average Compensation (the “Parachute Limit”).


            2. Resolution Procedure.


          For purposes of the foregoing Parachute Limit, the following
provisions will be in effect:

6

--------------------------------------------------------------------------------





                                a. In the event there is any disagreement
between you and the Company as to whether one or more payments to which you
become entitled in connection with either the Change in Control or your
subsequent Involuntary Termination constitute Option Parachute Payments or Other
Parachute Payments or as to the determination of the Present Value thereof, such
dispute will be resolved as follows:

                                           (i) In the event temporary, proposed
or final Treasury Regulations in effect at the time under Code Section 280G (or
applicable judicial decisions) specifically address the status of any such
payment or the method of valuation therefore, the characterization afforded to
such payment by the Regulations (or such decisions) will, together with the
applicable valuation methodology, be controlling.

                                           (ii) In the event Treasury
Regulations (or applicable judicial decisions) do not address the status of any
payment in dispute, the matter will be submitted for resolution to independent
counsel mutually acceptable to you and the Company (“Independent Counsel”). The
resolution reached by Independent Counsel will be final and controlling;
provided, however, that if in the judgment of Independent Counsel the status of
the payment in dispute can be resolved through the obtainment of a private
letter ruling from the Internal Revenue Service, a formal and proper request for
such ruling will be prepared and submitted by Independent Counsel, and the
determination made by the Internal Revenue Service in the issued ruling will be
controlling. All expenses incurred in connection with the retention of
Independent Counsel and (if applicable) the preparation and submission of the
ruling request shall be shared equally by you and the Company.

                                           (iii) In the event Treasury
Regulations (or applicable judicial decisions) do not address the appropriate
valuation methodology for any payment in dispute, the Present Value thereof
will, at the Independent Counsel’s election, be determined through an
independent third-party appraisal, and the expenses incurred in obtaining such
appraisal shall be shared equally by you and the Company.


            3. Status of Benefits.


                                a. No Severance Payment will be made to you
under Part Two of this letter agreement until the Present Value of the Option
Parachute Payment attributable to your Options has been determined and the
status of any payments in dispute under Paragraph 2 above has been resolved in
accordance therewith. However, you will be permitted to exercise your Options at
any time during the one (1) year (or shorter) period immediately following your
Involuntary Termination.

                                b. Once the requisite determinations under
Paragraph 2 have been made, then to the extent the aggregate Present Value,
measured as of the Change in Control, of (1) the Option Parachute Payment
attributable to your Options (or installments thereof) plus (2) your Severance
Payment would, when added to the Present Value of all your Other Parachute
Payments exceed the Parachute Limit, your Severance Payment will be accordingly
reduced.

7

--------------------------------------------------------------------------------



            4. Overriding Limitations.


                                 a. Notwithstanding any provision to the
contrary set forth in the preceding provisions of this Part Three, the aggregate
Present Value of your Severance Payment and the Option Parachute Payment
attributable to your Options will not be reduced below that amount (if any)
which, when added to the Present Value of all the Other Parachute Payment to
which you are entitled, would nevertheless qualify as reasonable compensation
for past services within the standards established under Code Section
280G(b)(4)(B).

                                b. The limitations of this Part Three will in
all events be interpreted in such manner as to avoid the imposition of excise
taxes under Code Section 4999, and the disallowance of deductions under Code
Section 280G(a), with respect to any of the benefits paid pursuant to Part Two
of this letter agreement. This provision will apply as if Code Section 4999 and
Code Section 280G(a) and the related provisions of the Code and Treasury
Regulations are applicable to this Agreement and to payments to be made to you
as a result of your Involuntary Termination following a Change of Control,
notwithstanding the technical inapplicability of such law and regulations to the
Company as a result of its organization and structure, and all provisions of
this Agreement shall be construed, interpreted, and applied as if such laws and
regulations were applicable.


PART FOUR — MISCELLANEOUS PROVISIONS


            1. Termination for Cause.


          Should your termination of employment constitute a Termination for
Cause, then the Company will only be required to pay you (i) any unpaid
compensation earned for services previously rendered through the date of such
termination and (ii) any accrued but unpaid vacation benefits or sick days, and
no benefits will be payable to you under Part Two of this letter agreement.


            2. Death.


          Should you die before receipt of one or more Severance Payment to
which you become entitled under Part Two of this letter agreement, then those
payment or payments will be made to the executors or administrators of your
estate. Should you die before you exercise all your outstanding Options, then
such Options may be exercised, within twelve (12) months after your death, by
the executors or administrators of your estate or by persons to whom the Options
are transferred pursuant to your will or in accordance with the laws of
inheritance. In no event, however, may any such Option be exercised after the
specified expiration date of the option term.


            3. General Creditor Status.


          The payments and benefits to which you become entitled hereunder will
be paid, when due, from the general assets of the Company, and no trust fund,
escrow arrangement or other segregated account will be established as a funding
vehicle for such payment. Accordingly, your right (or the right of the personal
representatives or beneficiaries of your estate) to receive any payments or
benefits hereunder will at all times be that of a general creditor of the
Company and will have no priority over the claims of other general creditors.

8

--------------------------------------------------------------------------------



            4. Indemnification.


          The indemnification provisions for Officers and Directors under the
Company Bylaws will (to the maximum extent permitted by law) be extended to you,
during the period following your Involuntary Termination, with respect to any
and all matters, events or transactions occurring or effected during your
employment with the Company.


            5. Miscellaneous.


          This letter agreement will be binding upon the Company, its successors
and assigns (including, without limitation, the surviving entity in any Change
in Control) and is to be construed and interpreted under the laws of the State
of Washington. This letter may only be amended by written instrument signed by
you and an authorized officer of the Company. If any provision of this letter
agreement as applied to you or the Company or to any circumstance should be
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision will in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this letter agreement, or the enforceability or
invalidity of this letter agreement as a whole. Should any provision of this
letter agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision will be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this letter agreement will
continue in full force and effect.


            6. No Employment or Service Contract.


          Nothing in this letter agreement is intended to provide you with any
right to continue in the employ of the Company for any period of specific
duration or interfere with or otherwise restrict in any way your rights or the
rights of the Company (or any subsidiary), which rights are hereby expressly
reserved by each, to terminate your employment at any time for any reason
whatsoever, with or without cause.


            7. Attorney Fees.


          In the event legal proceeding should be initiated by you or by the
Company with respect to any controversy, claim or dispute relating to the
interpretation or application of the provisions of this letter agreement or any
benefits payable hereunder, the prevailing party in such proceedings will be
entitled to recover from the losing party reasonable attorney fees and costs
incurred in connection with such proceedings or in the enforcement or collection
of any judgment or award rendered in such proceedings. For purposes of this
provision, the prevailing party means the party determined by the court to have
most nearly prevailed in the proceedings, even if that party does not prevail in
all matters, and does not necessarily mean the party in whose favor the judgment
is actually rendered.

9

--------------------------------------------------------------------------------





          Please indicate your acceptance of the foregoing provisions of this
employment agreement by signing the enclosed copy of this agreement and
returning it to the Company.


POPE RESOURCES, A DELAWARE
LIMITED PARTNERSHIP


BY: David L. Nunes

TITLE: President & Chief Executive Officer



ACCEPTANCE

          I hereby agree to all the terms and provisions of the foregoing letter
agreement governing the special benefits to which I may become entitled in
connection with certain changes in control or ownership of the Company.


Signature: John T. Shea

Dated: April 13, 2004


10

--------------------------------------------------------------------------------
